In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-19-00222-CV


                              SANJAY JOSHI, APPELLANT

                                            V.

                    SOUTHLAKE AUTOMOTIVE, LLC, APPELLEE

                       On Appeal from the County Court at Law No. 1
                                   Tarrant County, Texas
              Trial Court No. 2016-006369-1, Honorable Don Pierson, Presiding

                                     June 21, 2019

                             ORDER OF ABATEMENT
                  Before QUINN, C.J., and CAMPBELL and PARKER, JJ.


      Appellant, Sanjay Joshi, appeals from a take-nothing judgment against both

appellant and appellee, Southlake Automotive, LLC. Appellee has filed a cross-appeal.

The judgment was originally appealed to the Second Court of Appeals. By letter of May

21, 2019, the Second Court of Appeals advised the parties of its intent to refer the matter

to mediation and directed the parties to select a mediator. On June 4, 2019, the parties

notified the Second Court of Appeals that they had agreed upon a mediator. The appeal
was subsequently transferred to this Court by order of the Texas Supreme Court. TEX.

GOV’T CODE ANN. § 73.001 (West 2013).


        Accordingly, to expedite the possible disposition of this appeal and in the interest

of conservation of judicial resources, we abate the appeal and suspend all appellate

deadlines. This cause will be removed from our active docket and treated as a closed

case until August 20, 2019, or until further order of this Court. See TEX. R. APP. P. 2, 43.6.

The parties are directed to advise this Court of the status of the mediation by August 20,

2019.


        It is so ordered.


                                                         Per Curiam




                                              2